DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Figs. 1-3,25
Species 2: Figs. 4-12
Species 3: Figs. 13-18
Species 4: Figs. 19-22
Species 5: Figs. 23-27

The species are independent or distinct because they are each different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Anthony P. Onello, Jr. on 03/27/2021 a provisional election was made to Species and claims 14-17 traverse to prosecute the invention of the other Species, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 are 


Allowable Subject Matter
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As of claim 17: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “an active pixel sensor array including a plurality of pixel units sequentially arranged in a column direction from a first pixel unit to N pixel units, the first to M pixel units being connected to a first column line, a (M+1)th to a (M+4)th pixel units being connected to a second 10column line, and a (M+5)th to a Jth pixel units being connected to the first column line, a first correlated sampler configured to be connected to the first column line, the first correlated sampler being configured to receive first sensing voltages from four pixels among the plurality of pixel units in a first mode; and a second correlated sampler configured to be connected to the second column line, the 15second correlated sampler being configured to receive second sensing voltages from four pixels among the plurality of pixel units in the first mode, wherein N, M and J are integers, and wherein N>J>M.”
As of Claims 15-17: Claims 15-17 depend from Claim 14 and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	KIM et al. (US 2015/0116565 A1) teaches the first pixel and the third pixel share a first floating diffusion node in the semiconductor substrate, and the second pixel and the fourth pixel share a second floating diffusion node in the semiconductor substrate (see Maehashi ¶0008-0011).
 	Lee et al. (US 2008/0308852 A1) teaches an image sensor can include a plurality of photoelectric conversion elements arranged in a matrix. A plurality of floating diffusion regions can be shared by respective corresponding pairs of adjacent photoelectric conversion elements. A plurality of charge -transmission transistors can respectively correspond to the photoelectric conversion elements, where each of the charge -transmission transistors are connected between a corresponding one of the plurality of photoelectric conversion elements and a corresponding one of the plurality of floating diffusion regions. A plurality of charge-transmission lines can be commonly connected to gates of respective corresponding pairs of adjacent rows of charge -transmission transistors, where each of the respective corresponding pairs of adjacent rows of charge -transmission transistors can be connected to respective ones of the plurality of photoelectric conversion elements in different adjacent rows of floating diffusion regions (See abstract).
 	CHO (US 2018/0359443) teaches the transfer (or, transmission) transistor TX may transfer charges generated by the photoelectric conversion element PD to a floating diffusion region FD in response to a transfer control signal TG. The reset transistor RX may reset the floating diffusion region FD in response to a reset signal RS. The source follower SF may perform source following in response to a voltage corresponding to charges accumulated at the floating diffusion region FD. The selection transistor SX may output a signal output from the source follower SF as a pixel signal to a corresponding column line COLi (where, i =1.about.m) in response to a selection signal SEL (¶0063).
 	KIM et al. (US 2020/0058690 A1) teaches [0039] The bias circuit 130 may include a plurality of current circuits CC. The plurality of current circuits CC may input a bias current to the column lines COL connected to the pixels during a readout operation in which the correlated double sampler CDS obtains the reset voltage and the pixel voltage from the pixels. An input terminal of the correlated double sampler CDS may be connected to one of the column lines, and the multiplexer MUX may select one of 
 	CHO (US 2020/0260027) teaches a plurality of samplers, and in the present embodiment, the sampler may be a correlated double sampler (CDS). The sampler may be connected to pixels PX included in a row line selected by the row driver 21, through column lines, and may detect a reset voltage and a pixel voltage from the pixels PX. The sampler may compare each of a reset voltage and a pixel voltage with a ramp voltage, and may output the result of the comparison. The ADC may convert the comparison result output by the samplers into a digital signal and may output the digital signal (¶0029).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697